DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

 Response to Amendment
The amendment filed February 4, 2021 has been entered.  Claims 1-3 and 5-13 remain pending in this application.
The amendments to the claims have overcome the rejections to the claims under 35 U.S.C. 112, as presented in the prior office action mailed December 8, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0066818)  in view of Lai et al. (US 2016/0217860, as presented in applicant’s IDS), Ninose et al. (US 2016/0259675), and Yoshimura (US 6,490,198).
Regarding claim 1, Lee teaches a memory system (Fig. 1) comprising:
A plurality of dies including a plurality of memory blocks (Fig. 1, die 108, where the memory system is disclosed in [0032] to contain one or more dies, where die 108 contains memory 126, depicted in Fig. 4A and described in [0058] as containing multiple planes and blocks); and
A memory controller (Fig. 1, controller 122, where [0036] states that the controller is capable of performing the disclosed functions) configured to test the dies by performing a test program operation (Figs. 7A, 7B, 9A and 9B depict different embodiments of programming and returning status results, where Figs. 9A and 9B are explicitly related to performing test program operations, not just general programming operations, see steps 805 and 855; Lee discusses performing corrective measures at a word line, block, or die level, see [0111,0115], teaching that the tests can be considered as testing dies), and store addresses having electrical characteristics lower than a reference value in response to a result of the test program operation, the test read operation or the test erase operation (steps 807 and 857, in both tests, the system can determine the test result and return a pass or fail, where embodiments for this test include determining whether a number of memory cells with a verify value reach a threshold, see [0109], whether the number of programming pulses needed to perform the programming reaches a threshold, see [0110], or a combination of both, see Fig. 11; 
Lee fails to teach 
Wherein the memory controller is configured to:
Output a normal program command to a selected die when a selected address for a first program operation is not stored in the memory controller, and
Output a partial program command and a partial erase command to the selected die when the selected address for the first program operation is stored in the memory controller. 
While Lee does discuss the use of partial blocks as a form of corrective measure, see [0111,0115], this is not considered to teach a partial program/erase command.
Lee also fails to teach where the die addresses stored are for dies having a program disturbance greater than a reference value.  As cited above, Lee’s disclosure utilizes other metrics to gauge whether blocks are defective or not.
Further, while Lee does discloses performing corrective measures at a die level, the tables storing statuses are explicitly disclosed to be block addresses/statuses, and as such would not teach storing die addresses specifically in response to the test operations.
Lai’s disclosure is related to different program operations to mitigate errors and as such comprises analogous art.

An obvious modification can be identified: incorporating Lai’s status check and performing either a normal programming command or partial programming/erasing command in response.  Notably, Lee already provides a mechanism by which to check the status of the block; as such, the combination of Lee and Lai could check the block status tables instead of needing to refer to the write/erase cycle count and check if the block is considered bad or not.  Such a modification reads upon the limitation of the claim, as Lai’s disclosure provides for a normal or partial programming operations contingent upon the block status, where Lee’s provided the tables storing this block status information and addresses.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Lai’s status check and variable normal/partial programming operations with Lee’s system, as Lai’s disclosure provides a mechanism that provides an explicit corrective measure for bad dies/blocks, as Lee seeks to provide.  Further, Lai’s process of providing a partial programming operation helps maintain the performance of 
The combination of Lee and Lai still fails to teach where the addresses stored are die statuses, as Lai’s disclosure still operates at the block granularity, as well as where the addresses stored are based on the program disturbance.
Ninose’s disclosure is related to tracking memory device statuses, and as such comprises analogous art.
As part of this disclosure, Ninose discloses the use of management tables (see Fig. 10) of different granularities in order to track the performance and status of an SSD device.  In particular, one of the entries shown is a die status entry (element 830, where each die for a given chip is linked via the chip entry 820).  In a given die management table, one of the fields is a status field 832 tracking whether the die is in good status or failure status, and fields tracking the number of defective blocks, allocated blocks, and total blocks in a given die, fields 833-835, see also [0082].  As the number of defective blocks in a given die go up, then eventually the die is indicated as bad, see [0129].
An obvious modification can be identified: incorporating Ninose’s management tables, and in particular the use of a die status table based on the aggregate status of its component blocks.  While the combination of Lee and Lai contemplate referring to the block status table to decide whether to perform a normal or partial programming operation, Ninose’s die status table provides a die-granularity table to check to provide corrective measures at a die level, instead of just the block level.  Such a modification reads upon the limitation of the claim as identified above.

The combination of Lee, Lai, and Ninose still fail to teach where the addresses stored are based on program disturbance instead of general electrical characteristics.
Yoshimura’s disclosure is related to performing test program operations on non-volatile memories and as such comprises analogous art.
Yoshimura discloses a process in Figs. 4-6 to perform a disturbance stress test, where Fig. 4 shows the overall process, Fig. 5 shows that applying the disturbance stress includes programming voltages in increasing voltages, and Fig. 6 verifies the read threshold voltages.  In Fig. 4, s4, the disturbance margin is compared to a specified value, where the disturbance margin is defined in Col. 6, Lines 15-18 to be the difference between the lowest threshold voltage of a word line and a lowest limit to maintain an erase level.  As discussed in Col. 2, Lines 30-37 and Col. 6, Lines 18-27, the programming operation can reduce a memory cell’s threshold value.  Therefore, a greater disturbance correlates to a smaller margin.  As seen in Fig. 4, if the disturbance margin observed is below a specified value, the memory cell array is rejected.
An obvious modification can be identified: incorporating Yoshimura’s process to test the program disturbance margin with Lee’s test programming operations.  Such a modification would necessarily incorporate determining whether blocks are good or not based on the 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Yoshimura’s test for program disturbance with Lee’s process of testing and tracking flash blocks, as modified by Lai and Yoshimura.  Yoshimura’s disclosure provides for evidence that tracking program disturbance is of critical importance for a flash memory, see Col. 2, 37-44, with discussion in Col. 2, Lines 23-36 discussing the physical effects of program disturbance and the effects on storage (undesired switching of memory cells) and programming (the decline in threshold voltage).
Regarding claim 2, the combination of Lee, Lai, Ninose, and Yoshimura teaches the memory system of claim 1, but Lee and Lai fail to teach wherein the memory controller includes: 
an internal memory including a free block table in which block addresses of free blocks among the memory blocks are stored and a low status die table in which the addresses of the dies having the program disturbance greater than the reference value are stored; and 
a central processing unit configured to, when a program request is received, compare an address selected in the block table with a die address among the addresses stored in the low status die table, and output the normal program command, the partial program command or the partial program command and a partial erase command, based on the comparison result.

As part of the combination identified in claim 1, Ninose identifies the die management tables tracking dies with the associated addresses and statuses, as well as block management tables, which are shown in Fig. 10 to disclose a status, which can include whether or not the block is allocated or unallocated, see [0083]. For the purpose of claim interpretation, the low status die table is not recited to only include dies with an electrical characteristic less than a reference value, just that dies with this low status must be included.  Similarly, the free block table is not described as exclusively containing free blocks, only that free blocks must be included in this table.  As such, the provision of die management tables for both good and defective dies, as well as the block management tables that provide for both allocated and unallocated blocks sufficiently reads upon these table structures.  
Ninose further provides disclosure regarding the structural details.  In Fig. 2, Ninose shows a flash memory controller that includes a CPU 510 and a memory 520, where the CPU  helps the controller perform its designated functions, see [0049] and the memory stores the management tables, see [0068].  Part of the controller’s function is to recognize whether or not to allocate blocks based on their defective status, see [0130], where the block defective status is tracked by the die’s management tables, see [0129].  This is also seen where Ninose’s die management tables contain pointers to the component blocks within the die, see Fig. 10.
An obvious combination can be identified: combining Ninose’s CPU unit for the controller to carry out its functionality, including checking blocks for status via checking the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the CPU and memory as disclosed by Ninose with Lee’s flash controller.  Both elements are known in the art, and as Ninose discloses these structures as enabling the controller to perform its required functions and store relevant management data, one of ordinary skill in the art would be able to combine the structures with reasonable expectation of success.  Further, Lee disclosure, as earlier cited, provides for maintenance of block status tables, while not providing specific implementations for how to store the tables.  Ninose’s disclosure of the memory provides a solution, and as such, one of ordinary skill in the art would recognize that combining the memory would aid operation of Lee’s system.
Regarding claim 5, the combination of Lee, Lai, Ninose, and Yoshimura teaches the memory system of claim 2, but Lee and Lai fail to teach wherein the addresses stored in the free block table are updated according to a status of the dies.
While Lee’s disclosure does relate to providing tests and updating block statuses, see [0087], as well as performing corrective measures at a die level, see [0111,0115], and the combination of Lee, Lai, Ninose, and Yoshimura considers tracking the die statuses according to the tests, the block statuses are not understood from the claim 1 or 2 rationale to be updated according to the die status.

A further modification can be identified: updating both the block and die management tables according to the diagnosis or test results. Such a modification reads upon the claim, as when a die is judged to be defective, then necessarily the component blocks are also judged to reach a low status (recall that according to the claim 1 modification, the combination is incorporating Ninose’s management blocks to track the overall endurance of the die, not the good/defective status as disclosed in Ninose alone).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Ninose’s updating of the status of the blocks and dies with Lee’s flash memory device, as Ninose’s disclosure provides for the ability to update the status of both the blocks and dies, not just the blocks as Lee discloses.  By updating the status of both blocks and dies, a user is provided greater control over how much corrective action to take, with the coarser die granularity providing the user the option to apply a corrective action at a broader scale based on aggregate performance instead of spending more time to perform the corrective action at an individual block level.
Regarding claim 10, the combination of Lee, Lai, Ninose, and Yoshimura teaches the memory system of claim 2, and further wherein the central processing unit stores and updates the addresses stored in the low status die table based on the result of the test program 
Regarding claim 6, the combination of Lee, Lai, Ninose, and Yoshimura teaches the memory system of claim 1, and following the rationale of claim 1 (Lee does not teach the following limitations, but as Lai is relied upon in claim 1 to teach the normal program and partial program/erase operations, the combination would necessarily incorporate details from Lai on how to perform these operations), Lai further teaches wherein each of the dies: 
performs a normal program operation of sequentially programming pages included in the selected memory block, when the normal program command is received (Fig. 22, step 814, Fig. 3 shows that each word line is associated with a number of NAND strings, where [0047] provides an embodiment that one row, or word line, is associated with a page; this definition of a page holds throughout all subsequent citations); 
performs a partial program operation of sequentially programming the pages included in the selected memory block up to a set page, when the partial program command is received (Fig. 22, step 808, where the set page is selected in step 806 by selecting the last word line; Lai earlier states that programming occurs in a sequential manner, see “the word lines of a block are generally programmed in sequence beginning 
performs a partial erase operation of erasing pages in an erase state among the pages included in the selected memory block, when the partial erase command is received (Fig. 22, step 810).
Regarding claim 7, the combination of Lee, Lai, Ninose, and Yoshimura teaches the memory system of claim 6, and following the rationale of claims 1 and 6, Lai further teaches wherein, in response to the partial program command and the partial erase command, each of the dies: 
sequentially programs pages between a line and the set page (Fig. 22, step 808, where the set page is selected in step 806 by selecting the last word line; Lai earlier states that programming occurs in a sequential manner, see “the word lines of a block are generally programmed in sequence beginning with WL0 and ending with WL127 (or another final word line of the block),” [0098], describing the sequential programming in the context of a normal program; Fig. 3 shows the word lines arranged with WL0 nearest the source line and WL63 nearest the bit line; the partial programming from WL0 to WLn would therefore be between the source line and the set page); 
erases pages included between the set page and a select line (Fig. 22, step 810, erasing pages not programmed; as seen in Fig. 3, this would be WLn through WL63); and 
sequentially program pages included between the set page and the source select line (Fig. 22, step 812, programming the remaining pages that were erased, where the set page is selected in step 806 by selecting the last word line; Lai earlier states that 
Lai’s disclosure provides for a sequential order of programming starting from WL0, where WL0 is shown in Fig. 3 to be closest to the source line.  As such, Lai’s disclosure fails to teach where the initial sequential programming occurs on pages between a bit line and the set page, as Fig. 3 shows that this would be WL63 to WLn, and subsequently where the erasure and following sequential programming occurs between the set page and the source select line, as this would be WLn to WL0.
However, this is not considered patentable over the prior art, as the difference between the claims and the combination of Lee, Lai, Ninose, and Yoshimura is a mere reversal of either the sequential programming order or the logical ordering of the word lines.
MPEP 2144.04(IV)(C) holds that changing a sequence is prima facie obvious.  The courts held in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) that simply reversing the order of process steps in a prior art reference was obvious; while the context of Rubin relates to the manufacture of a laminated sheet, this holding applies to the limitations here, where Lai discloses programming from WL0 to WL63 in a sequential manner, the instant application simply reverses the programming order from WL63 to WL0.  As Lai’s disclosure shows how to individually program word lines in Fig. 14 and [0092], then modifying the direction or order of which word lines to program would not be outside the abilities of one of ordinary skill in the 
Regarding claim 8, the combination of Lee, Lai, Ninose, and Yoshimura teaches the memory system of claim 7, and following the rationale of claims 1, 6, and 7, Lai further teaches wherein the set page: 
is programmed when the pages included between the bit line and the set page are sequentially programmed; or 
is programmed when the pages included between the set page and the source select line are programmed (as Lai’s disclosure states that the first programming occurs until word line WLn, see [0126], then necessarily, WLn is not programmed then and is included in the partial block erasure and subsequent partial programming, reading upon this limitation).
Regarding claim 9, the combination of Lee, Lai, Ninose, and Yoshimura teaches the memory system of claim 7, and following the rationale of claims 1, 6, and 7, Lai further teaches wherein, in the partial erase operation, the pages included between the set page and the source select line are simultaneously erased (Fig. 18 shows a partial block erase operation, where the word lines that are not programmed are all erased by grounding the selected word lines, see also [0108-0110]).
Regarding claim 11
Performing a test program operation of dies (Fig. 9A step 805, Fig. 9B step 855; Lee discusses performing corrective measures at a word line, block, or die level, see [0111,0115], teaching that the tests can be considered as testing dies);
Storing addresses having electrical characteristics lower than a reference value in response to a result of the test program operation (steps 807 and 857, in both tests, the system can determine the test result and return a pass or fail, where embodiments for this test include determining whether a number of memory cells with a verify value reach a threshold, see [0109], whether the number of programming pulses needed to perform the programming reaches a threshold, see [0110], or a combination of both, see Fig. 11; in relation to Fig. 7A, Lee discloses that “the system maintains tables of data that indicate status information for each block”, [0087], including whether block address mappings an d whether the blocks are bad or not; consequently, Lee discloses the ability to store block statuses and addresses).
Lee fails to teach the method comprising:
Determining whether a die address of a die including a selected memory block is stored in the low status die table in a first program operation;
Outputting a normal program command to a selected die for sequentially programming pages up to a last page of the selected memory block when a selected address for the first program operation is not included in the low status die table; and
Outputting a partial program command for sequentially programming pages up to a set page of the selected memory block and a partial erase command for erasing 
Lee further fails to teach where the addresses stored are specifically the die addresses. As cited earlier, Lee manages block status tables, not die status tables.  Regarding the output commands, while Lee discusses the use of partial blocks as a form of corrective measure, see [0111,0115], this is not considered to teach the partial program/erase command or the details of the commands.
Lee also fails to teach where the die addresses stored are for dies having a program disturbance greater than a reference value.  As cited above, Lee’s disclosure utilizes other metrics to gauge whether blocks are bad or not.
Lai’s disclosure is related to different program operations to mitigate errors and as such comprises analogous art.
As part of this disclosure, Lai discloses that managing circuitry, disclosed in [0055] to include the memory controller, tests a block’s endurance via checking the write/erase cycle count, Fig. 22, steps 802 and 804, where if the count exceeds the threshold, i.e. – the count indicates a lower endurance/performance, then the managing circuitry performs a partial program command and partial erase command, see Fig. 22, steps 806, 808, 810, 812, and if the count does not exceed a threshold, i.e.- the count indicates a high endurance, then the managing circuitry programs all word lines, i.e.- a normal operation, see Fig. 22, steps 814, [0123,0124].  For both kinds of programming, Lai discloses that “the word lines of a block are generally programmed in sequence beginning with WL0 and ending with WL127 (or another final word line of the block),” [0098], which is a normal programming but would apply to partial 
An obvious modification can be identified: incorporating Lai’s status check and performing either a normal programming command or partial programming/erasing command in response.  Notably, Lee already provides a mechanism by which to check the status of the block; as such, the combination of Lee and Lai could check the block status tables instead of needing to refer to the write/erase cycle count and check if the block is considered bad or not.  Such a modification reads upon the majority of the outputting limitations of the claim, as Lai’s disclosure provides for a normal or partial programming operations contingent upon the block status, where Lee’s provided the tables storing this block status information and addresses.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Lai’s status check and variable normal/partial programming operations with Lee’s system, as Lai’s disclosure provides a mechanism that provides an explicit corrective measure for bad dies/blocks, as Lee seeks to provide. Further, Lai’s process of providing a partial programming operation helps maintain the performance of the device with regards to fail bit counts even as the device ages and wears out, see [0127], providing an even performance for the user despite a declining endurance.
The combination of Lee and Lai still fails to teach where the addresses stored are a die address, not a block address.  Consequently, the combination still fails to teach the determining limitation, as well as where the outputting limitations are premised upon the die address, not a block address.  The combination also fails to teach where the addresses stored are based on a program disturbance of a die, not general electrical characteristics. 

As part of this disclosure, Ninose discloses the use of management tables (see Fig. 10) of different granularities in order to track the performance and status of an SSD device.  In particular, one of the entries shown is a die status entry (element 830, where each die for a given chip is linked via the chip entry 820).  In a given die management table, one of the fields is a status field 832 tracking whether the die is in good status or failure status, and fields tracking the number of defective blocks, allocated blocks, and total blocks in a given die, fields 833-835, see also [0082].  As the number of defective blocks in a given die go up, then eventually the die is indicated as bad, see [0129].
An obvious modification can be identified: incorporating Ninose’s management tables, and in particular the use of a die status based on the aggregate status of its component blocks. While the combination of Lee and Lai contemplate referring to the block status table to decide whether to perform a normal or partial programming operation, Ninose’s die status table provides a die-granularity table to check to provide corrective measures at a die level, instead of just the block level.  Such a modification reads upon the limitations of the claim as identified above.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Ninose’s management tables and tracking of a die’s status with Lee’s system, as a die status table would provide an easier ability to identify the status of a die in order to provide corrective measures at the die granularity instead of relying on block granularity tables. The coarser die granularity providing the user the option to 
The combination of Lee, Lai, and Ninose still fail to teach where the addresses stored are based on program disturbance instead of general electrical characteristics.
Yoshimura’s disclosure is related to performing test program operations on non-volatile memories and as such comprises analogous art.
Yoshimura discloses a process in Figs. 4-6 to perform a disturbance stress test, where Fig. 4 shows the overall process, Fig. 5 shows that applying the disturbance stress includes programming voltages in increasing voltages, and Fig. 6 verifies the read threshold voltages.  In Fig. 4, s4, the disturbance margin is compared to a specified value, where the disturbance margin is defined in Col. 6, Lines 15-18 to be the difference between the lowest threshold voltage of a word line and a lowest limit to maintain an erase level.  As discussed in Col. 2, Lines 30-37 and Col. 6, Lines 18-27, the programming operation can reduce a memory cell’s threshold value.  Therefore, a greater disturbance correlates to a smaller margin.  As seen in Fig. 4, if the disturbance margin observed is below a specified value, the memory cell array is rejected.
An obvious modification can be identified: incorporating Yoshimura’s process to test the program disturbance margin with Lee’s test programming operations.  Such a modification would necessarily incorporate determining whether blocks are good or not based on the observed disturbance margin.  As such, this modification would teach where addresses stored are dies with program disturbances greater than a reference value. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Yoshimura’s test for program disturbance with 
Claim 12 is rejected according to the same rationale of claim 7.
Regarding claim 13, the combination of Lee, Lai, Ninose, and Yoshimura teaches the method of claim 12, but Lee fails to teach wherein the set page is set as a page in which program disturb starts increasing.
Lai discloses that, in relation to selecting the value n for the partial program operation, “[i]n another example, however, the value of n may decrease as the write/erase cycle count increases. In this manner, the number of word lines programmed before erasing the unprogrammed region will be less. This can lead to more precise erase levels to maintain average FBC levels as the device ages,” [0127]. Earlier in the disclosure, Lai discloses how the fail bit count (FBC) varies according to the word line/programming order, see Fig. 15, as well as the erase cycles, see Fig. 19.  As such, Lai’s disclosure that selecting the value of n to maintain average FBC levels teaches that if n were to change, then there would be an increased FBC level related to the program disturb, see also [0097,0098,0112].
An obvious modification can be identified: incorporating Lai’s embodiment of setting the set page according to the program disturb.  Such a modification reads upon the limitation of the claim.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lai, Ninose, and Yoshimura and further in view of Hu et al. (“Performance Impact and Interplay of SSD Parallelism through Advanced Commands, Allocation Strategy, and Data Granularity”, hereinafter “Hu”).
The combination of Lee, Lai, Ninose, and Yoshimura teaches the memory system of claim 2, but Lee and Lai fail to teach wherein a channel address, the die address, and a block address, which correspond to a free block, are stored in the free block table.  
Ninose’s management tables provide a single level of identification (Fig. 10 shows the die management tables identifying just the die number, the block management tables identifying just the block number, etc.).  However, for the page management table, seen in Fig. 9, Ninose discloses the ability to store identifiers tracking a combination of addresses, “a chip number indicating a location of a chip in the FMPK 300; a die number indicating a location of a die in the chip; a block number indicating a location of a block in the die; a word line number indicating a location of a word line in the block; and a page number indicating a location of the physical page in the block, for example,” [0077]. 
An obvious substitution can be identified: providing a full combination of addresses in each level of the management table instead of just the component number at a given 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the larger identifiers with the single identifier present within Ninose’s management tables.  Both elements are disclosed by Ninose and as such comprises analogous art.  Further, as the substitution is simply changing how much of the SSD address is being stored within a management table, one of ordinary skill in the art would recognize that storing additional portions of the address in the management tables would not unreasonably alter the operation of the management tables and as such one of ordinary skill in the art can reasonably expect the combination to continue functioning.
This substitution does not teach the storage of a channel address within the free block table.
Hu’s disclosure relates to managing SSD device performance and as such provides analogous art.  As part of this disclosure, Hu provides for a full SSD address that can be used in Fig. 3, showing channel, die, and block addresses as components of the full address, where the flash package address format of Fig. 1 matches Ninose’s address identifiers.
An obvious combination can be identified: combining Hu’s disclosure of a full SSD address format including the channel address with Ninose’s address identifiers. Such a combination reads upon the missing channel address from the combination of Lai and Ninose. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hu’s full SSD format addresses with the address identifiers as disclosed by Ninose, as both elements are known in the art.  Further, as Hu is .

Response to Arguments
Applicant's arguments filed February 4, 2021 have been considered but are moot.
A newly cited reference Yoshimura is provided and the arguments have not had the opportunity to address the new combination of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thiruvengadam et al. (US 2020/0194092) describes conventional testing for memory components including testing for program disturbances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139